DETAILED ACTION
Claims 1-5, 10-14, and 19-28 are presented for examination based on the amendment filed 02/09/2021.
Claims 6-9 and 15-18 are cancelled.
Claims 1, 3-4, 10, 12-13, 19, and 21-22 are currently amended via examiner’s amendment.
Claims 2, 11, and 20 are currently cancelled via examiner’s amendment.
Rejections under 35 USC 103 for claims 1-5, 10-14, and 19-28 are withdrawn in view of their amendment/cancellation via examiner’s amendment and arguments presented by the applicant.
Claims 1, 3-5, 10, 12—14, 19, and 21-28 are allowed.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview and email with Karan Jhurani Reg. No. 71,777 on 05/21/2021.
The application has been amended as follows: 
1. (Amended) A method for implementing host card emulation (HCE), comprising:
installing, by a terminal according to a type of an HCE application, the HCE application in a terminal environment corresponding to the type of the HCE application, wherein the terminal environment comprises a trusted execution environment (TEE) and a rich execution environment (REE);
parsing, by the terminal, a first identifier of the HCE application and a second identifier comprised in the HCE application, wherein the first identifier identifies the HCE application in the terminal, and the second identifier identifies a message flow between a card reading device and the HCE application; 
registering, by the terminal, routing information of the HCE application with the TEE, wherein the routing information comprises the first identifier, the second identifier, and the terminal environment in which the HCE application is installed;
sending, by the terminal, external data to the TEE; and
sending, by the TEE, the external data to the HCE application corresponding to the external data, wherein sending the external data to the HCE application comprises obtaining, by the TEE, a second identifier in the external data.

2. (Cancelled)

3. (Amended) The method according to claim 1, wherein the external data is obtained by a near field communication controller (NFCC) in the TEE or in the REE.

1, wherein the sending, by the TEE, the external data to the HCE application corresponding to the external data comprises:

determining, by the TEE, according to the routing information registered with the TEE, an external-data first identifier corresponding to the second identifier in the external data and the terminal environment in which the HCE application corresponding to the external-data first identifier is installed; and
sending, by the TEE and according to the determined terminal environment, the external data to the HCE application corresponding to the external-data first identifier.

5. (Previously Presented) The method according to claim 4, wherein the sending, by the TEE and according to the determined terminal environment, the external data to the HCE application corresponding to the external-data first identifier comprises:
if the determined terminal environment is the TEE, sending the external data to the HCE application corresponding to the external-data first identifier in the TEE by using an established session; and
if the determined terminal environment is the REE, sending the external data to the HCE application corresponding to the external-data first identifier in the REE by using a service program or a shared memory in the TEE.

6-9. (Canceled).

10. (Amended) A terminal, comprising:
a non-transitory memory storage comprising instructions; and
one or more hardware processors in communication with the memory storage, wherein the one or more hardware processors execute the instructions to:
 	install, according to a type of a host card emulation (HCE) application, the HCE application in a terminal environment corresponding to the type of the HCE application, wherein the terminal environment comprises a trusted execution environment (TEE) and a rich execution environment (REE);
 	parse a first identifier of the HCE application and a second identifier comprised in 
 	register routing information of the HCE application with the TEE, wherein the routing information comprises the first identifier and the second identifier, and the terminal environment in which the HCE application is installed; 
 		send external data to the TEE; and
 	 	send the external data to the HCE application that corresponds to the external data, wherein sending the external data to the HCE application comprises obtaining a second identifier in the external data.

11. (Cancelled) 
12. (Amended) The terminal according to claim 10, wherein the external data is obtained by a near field communication controller (NFCC) in the TEE or in the REE. 

13. (Amended) The terminal according to claim 10, wherein the one or more hardware processors execute the instructions to: 
determining, according to the routing information registered with the TEE, an external-data first identifier corresponding to the second identifier in the external data and the terminal environment in which the HCE application corresponding to the external-data first identifier is installed; and
sending, according to the determined terminal environment, the external data to the HCE application corresponding to the external-data first identifier.

14. (Previously Presented) The terminal according to claim 13, wherein the one or more hardware processors execute the instructions to:
if the determined terminal environment is the TEE, sending the external data to the HCE application corresponding to the external-data first identifier in the TEE by using an established session; and
if the determined terminal environment is the REE, sending the external data to the HCE application corresponding to the external-data first identifier in the REE by using a service 

15-18. (Canceled).

19. (Amended) A terminal, comprising: a storage, a peripheral, a communications interface, and a processor, wherein
the storage comprises a public random-access memory (RAM) and a public read-only memory (ROM) that are running in a rich execution environment (REE);
the storage further comprises a trusted RAM and a trusted ROM that are running in a trusted execution environment (TEE);
the storage is configured to store instructions and data;
the peripheral comprises a public peripheral in the REE and a trusted peripheral in the TEE;
the communications interface is located in the REE; and
the processor executes the instructions stored in the storage to implement the following functions by using the trusted peripheral, the public peripheral, and the communications interface:
installing, according to a type of an HCE application, the HCE application in a terminal environment corresponding to the type of the HCE application, wherein the terminal environment comprises the TEE and the REE; 
parsing a first identifier of the HCE application and a second identifier comprised in the HCE application, wherein the first identifier identifies the HCE application in the terminal, and the second identifier identifies a message flow between a card reading device and the HCE application; 
registering routing information of the HCE application with the TEE, wherein the routing information comprises the first identifier, the second identifier, and the terminal environment in which the HCE application is installed;
sending external data to the TEE; and 
sending the external data to the HCE application corresponding to the external data, wherein sending the external data to the HCE application comprises obtaining a second identifier in the external data by using the communications interface and the peripheral.

20. (Cancelled) 


21. (Amended) The terminal according to claim 19

22. (Amended) The terminal according to claim 19, wherein the processor executes the instructions to implement functions of:

determining, according to the routing information registered with the TEE, an external-data first identifier corresponding to the second identifier in the external data and the terminal environment in which the HCE application corresponding to the external-data first identifier is installed; and 
sending, according to the determined terminal environment, the external data to the HCE application corresponding to the external-data first identifier.

23. (Previously Presented) The terminal according to claim 22, wherein the processor executes the instructions to implement functions of:
if the determined terminal environment is the TEE, sending the external data to the HCE application corresponding to the external-data first identifier in the TEE by using an established session; and
if the determined terminal environment is the REE, sending the external data to the HCE application corresponding to the external-data first identifier in the REE by using a service program or a shared memory in the TEE.

24. (Previously Presented) The method according to claim 3, wherein the sending, by the TEE, the external data to the HCE application corresponding to the external data specifically comprises:
obtaining, by the TEE, a second identifier in the external data;
determining, by the TEE, according to the routing information registered with the TEE, an external-data first identifier corresponding to the second identifier in the external data and the 
sending, by the TEE and according to the determined terminal environment, the external data to the HCE application corresponding to the external-data first identifier.

25. (Previously Presented) The method according to claim 24, wherein the sending, by the TEE and according to the determined terminal environment, the external data to the HCE application corresponding to the external-data first identifier comprises:
if the determined terminal environment is the TEE, sending the external data to the HCE application corresponding to the external-data first identifier in the TEE by using an established session; and
if the determined terminal environment is the REE, sending the external data to the HCE application corresponding to the external-data first identifier in the REE by using a service program or a shared memory in the TEE.

26. (Previously Presented) The terminal according to claim 12, wherein the one or more hardware processors execute the instructions to:
obtaining a second identifier in the external data;
determining, according to the routing information registered with the TEE, an external-data first identifier corresponding to the second identifier in the external data and the terminal environment in which the HCE application corresponding to the external-data first identifier is installed; and
sending, according to the determined terminal environment, the external data to the HCE application corresponding to the external-data first identifier.

27. (Previously Presented) The terminal according to claim 26, wherein the one or more hardware processors execute the instructions to:
if the determined terminal environment is the TEE, sending the external data to the HCE application corresponding to the external-data first identifier in the TEE by using an established session; and
if the determined terminal environment is the REE, sending the external data to the HCE 

28. (Previously Presented) The terminal according to claim 21, wherein the processor executes the instructions to implement functions of:
obtaining a second identifier in the external data by using the communications interface and the peripheral; 
determining, according to the routing information registered with the TEE, an external-data first identifier corresponding to the second identifier in the external data and the terminal environment in which the HCE application corresponding to the external-data first identifier is installed; and 
sending, according to the determined terminal environment, the external data to the HCE application corresponding to the external-data first identifier.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claims 1, 3-5, 10, 12—14, 19, and 21-28 are considered allowable since when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically “parsing, by the terminal, a first identifier of the HCE application and a second identifier comprised in the HCE application, wherein the first identifier identifies the HCE application in the terminal, and the second identifier identifies a message flow between a card reading device and the HCE application; registering, by the terminal, routing information of the HCE application with the TEE, wherein the routing information comprises the first identifier, the second identifier, and the terminal environment in which the HCE application is installed; sending, by the terminal, external data to the TEE; and sending, by the TEE, the external data to the HCE application corresponding to the external data, wherein sending the external data to the HCE application comprises obtaining, by the TEE, a second identifier in the external data.” in combination with the remaining elements and features of the claimed invention, as presented in independent claims 1, 10, and 19 of the instant application (as supported in specification e.g. at least the original claims).
Prior Art of Record
The Prior art of reference Damour (Christian Damour et. al., “The NFC Security Quiz v2.0-Updated with HCE and Tokenisation”, FIME, dated 08/01/2015, pgs. 1-34, on IDS dated 08/29/2018) discloses:  	(Damour: pg. 3, “Executive Summary” and pg. 27, items 1-5; teaches the use of HCE on rich operating system (i.e. rich execution environment), and trusted execution environment, where tokens are utilized which are then based on the HCE application; further, the GlobalPlatform TEE Protection Profile, teaches TEE based on HCE application selection; pg. 10, “HCE implementers can use the TFF as an additional harrier to protect NFC services that use HCE technology. Since the HCE API is part of the Rich OS (such as Android or BlackBettry OS, only a very limited part, the interface of the HCE application should be implemented in the Rich OS. The sensitive parts of the application can be processed as a trusted application within the TEE and the tokens and keys can be stored inside the TEE’s trusted storage.”)
The Prior art of reference Yafei (Zhang Yafei et al, “Research on TEE-Based Security Scheme for NFC Card Emulation”, Journal of Beijing Electronic Science and Technology Institute Vo. 22, No. 4, dated 12/31/2014, 1-12, on IDS dated 05/11/2018) discloses:  	(Yafei: section 2.1 TEE-Virtual SE“In the trusted execution environment on the right, all sensitive data is stored in a secure storage area in the TrustZone, where only programs running in the trusted execution environment can be accessed. However, because the ROM space is small and cannot meet a large quantity of storage requirements, a hierarchical encryption system may be constructed: Store the data related to the personal payment credential in the external memory, and store the private key of the encrypted data in the ROM.” This implicitly teaches an input that would a minimum include which application the input was directed towards and data being sent to that application which would be the “message flow”. Section 3.2 Trusted I/O “On mobile devices, many operations that interact with users are sensitive, for example, entering PIN codes, viewing transaction information, and signing files. If these behaviors are improperly processed, information may be disclosed. As a result, irreparable losses are caused. The internal API of the TEE provides a user with an application interface [10] that supports Trusted Application (TA) running, which enables the user to perform input and output through a trusted environment provided by the TEE, thereby ensuring secure and reliable operation.”; Section 3.3 Managing Trusted Applications “In the TEE, the software startup process is as follows: (one) For a client program that needs to invoke a trusted application in a common operating system, extract core component information of the client program, and establish a trusted file list according to the content of the core component. The hardware security storage module protects the trusted file list. (two) When the application program starts, the trusted execution environment intercepts the startup message, intercepts the running of the application program, and performs integrity measurement on the application program according to the trusted file list. Determining whether the application is in the trusted state; (three) performing different processing according to whether the application is in a trusted state: If the application is in a trusted state, allowing the application to be executed; and if the application is in an untrusted state, rejecting the execution request.”)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C MIKOWSKI whose telephone number is (571)272-8525.  The examiner can normally be reached on generally Monday through Thursday 9 am to 5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN C MIKOWSKI/Primary Examiner, Art Unit 2129